This was an action by the appellee to recover damages for personal injuries alleged to have resulted to him from the negligence of the managing officers of the appellant corporation. The injuries were received in the same collision as that which gave rise to the case of this same appellant versus Compton, which was before this court at its last term at this place, and which is reported in 75 Tex. 667. An outline of the facts which led to the collision is given in the opinion in that case. The appellee was the fireman on the passenger train which collided with the water train, and in the accident suffered the injuries for which he sues.
The defendant pleaded, among other things, that after his injuries the plaintiff had entered into an agreement with it to compromise and settle his claim against it in consideration of the sum of $2500, and that in consideration of its promise to pay him that sum he released it from all claim for damages resulting from his injuries; and that in pursuance of its agreement appellant had tendered to plaintiff that sum and had ever since been ready and willing to pay it.
Upon the issue presented by this plea the general claim agent of appellant, among other things, testified as follows: "The plaintiff had *Page 79 
called on the witness several times. The whole matter was thoroughly talked over and canvassed between us, and finally on the third day of August, 1888, in my office, he agreed to accept $2500 in full satisfaction and settlement of all such claims. I told him I would then make the necessary voucher in his favor for that amount and approve it and have it passed through the records of the auditor's office, when it would be ready for payment by the treasurer. The plaintiff expressed himself as satisfied with the arrangement and stated that he did not need the money at once but when he did he would call for it. I had the voucher made and approved the same day in the plaintiff's presence for $2500."
The testimony of the witness further shows that the plaintiff was duly notified that such voucher was ready for payment; that after learning that plaintiff had failed to call at the treasurer's office to receive the same the witness, on the 29th of October, tendered plaintiff the sum of $2500 in legal tender notes.
One Barnes, who had formerly been in the employment of appellant as master mechanic, testified also among other things that the plaintiff after he had partially recovered from his injuries came to him to get employment from the company, and that during the conversation which took place he asked the plaintiff "if everything had been settled satisfactorily with the company," and he replied, "Yes; I think everything is settled satisfactorily."
Such being the evidence for the defendant upon the issue under consideration, the court charged the jury as follows: "In addition to requested instructions given you in this case you are further instructed that in order to make out a defense of accord and satisfaction it must be shown that the agreement to accept something in satisfaction of the liability incurred has been fully executed, and that the thing to be taken has been accepted and received. There being no proof in this case showing satisfaction, by defendant paying and the plaintiff receiving anything, whereby defendant was relieved of liability, if any liability was incurred, you will not give attention to that feature of the case."
And the court refused to give the following instruction asked by the defendant: "If you believe from the evidence that on or about the 30th day of August, 1888, the plaintiff agreed with the defendant upon a compromise of his claim for damages sued on in this cause for the sum of $2500, and that an agent of the defendant, then and there authorized to do so, then and there promised to pay the plaintiff said sum of $2500, or promised and agreed that defendant through its treasurer would pay plaintiff said sum of money, and that he was authorized by defendant to make such promise, and that the plaintiff then and there accepted said promise and agreement in satisfaction and discharge of his original cause of action on account of his injuries, and that he then agreed and expected to look to and demand of defendant said sum of $2500 under *Page 80 
said promise and agreement, and not to demand of defendant damages on account of his original cause of action as it rested before such promise and agreement was made, then you will find a verdict for defendant."
We think the court erred in giving the former and in refusing the latter instruction. The law bearing upon this issue is very clearly stated in Chitty on Contracts: "Upon the whole the true distinction would seem to be between the cases in which the plaintiff has agreed to accept the promise of the defendant in satisfaction and those in which he has agreed to accept the performance of such promise in satisfaction; the rule being that in the latter case there shall be no satisfaction without performance, while in the former, if the promise be not performed, the plaintiff's only remedy is by action for the breach thereof, and be has no right to recur to the original demand." 2 Chitty on Con., 11 Am. ed., 1124.
Counsel for appellee do not controvert the proposition. We take the quotation from their own brief. But they insist that there was no evidence tending to show that the defendant agreed to accept the promise in settlement of his claim. If the defendant's agent who testified as to this matter had stopped at the words "he agreed to accept $2500 in full satisfaction and settlement of all such claims," the proposition would be correct. But his subsequent testimony to the effect that when the witness told the plaintiff that he would have a voucher made out in his favor for the amount the plaintiff "expressed himself as satisfied with the arrangement and stated that he did not need the money at once but when he did he would call for it," tends to prove that the plaintiff accepted and relied upon the promise in settlement of his demand. The testimony of the master mechanic tends to the same conclusion. It is not for its to say what the finding of the jury should have been upon this issue if the question had been properly submitted to them. It is sufficient for us to say that there was evidence before the jury tending to support the affirmative of the issue tendered by the defendant by its plea of accord and satisfaction.
Since the judgment must be reversed for the errors above pointed out, we deem it a useless consumption of time to consider all the assignments of error presented by the brief. The facts of the case bearing upon the question of the original liability of the defendant are few and not at all complicated, and with the exception of the testimony as to the custom of railways and as to the agreement for a settlement there is hardly a conflict in the evidence; yet we have a brief for appellant of twenty-eight closely printed pages presenting very numerous assignments of error, and a brief on part of the appellee of corresponding length.
The case made by the plaintiff was that he was injured in a collision with a water train of the defendant, and that the collision resulted from the negligence of the defendant's officers in sending out the latter train *Page 81 
without a proper equipment of men. It was claimed, first, that it was negligent to send out the train without a conductor, and that but for this the Collision would not have occurred; and secondly, that the engineer, who acted also as pilot or conductor, was unacquainted with the road; that for this reason it was negligent to send the train out in his charge alone, and that but for his want of knowledge of the road the collision would have been avoided. The defendant attempted to show that it was not negligent to send out the train without a Conductor, that the engineer in charge was sufficiently acquainted with tile road, and that the collision resulted neither from the want of a Conductor nor from the inexperience of the engineer. In order to present these simple issues the Court gave a very lengthy charge, in which the propositions were accurately expressed and in the main correct, but in which the construction is so intricate and involved as to confuse and mislead the jury. We are of opinion that such a charge should not be given.
During the course of tile trial the plaintiff introduced many witnesses experienced in the operation of railroads, who testified very positively that it was the custom of railroad companies to send out trains such as tile water train which Caused the collision this Case in charge of a conductor. The custom of other railroads was legal evidence to go to tile jury upon tile question of negligence in sending out the train, but it was not conclusive upon the question. As evidence it is entitled to such weight as the jury may see proper to give it. In the main Charge of the court (which was given at the request of the plaintiff's counsel) the question whether or not such customs existed on other railroads was submitted to tile jury or alluded to in seven different places. There was no more propriety for doing this than for singling out any other fact in evidence and giving it prominence in the instructions. It would have been quite as proper to call the attention of the jury repeatedly to proof, if any there was, that the defendant's line where the collision occurred was straight and free from obstructions, that there were but few trains to meet, and but few stations to pass.
It is complained that the court erred in refusing to give the following charge requested by the defendant: "If you believe from the evidence that the defendant company would not have been guilty of negligence in running a light engine with Hitchcock, the same man who was engineer of the water train, its engineer thereof from Galveston to Duke and return without a conductor on the afternoon and night of November 18, 1887, and that in so far as the Collision in this case is concerned the result as to the injury of the plaintiff would have been the same had the engine been running light instead of having the water cars attached thereto; and that in so far as the accident in the case is concerned it was no more dangerous to run tile water train without a conductor than it would have been to run a light engine without a conductor, then you will find for the defendant." *Page 82 
The proposition contained in the instruction, is probably sound, but it is one which would have come more properly from counsel, in argument than in the charge of the court.
We think there was no error in admitting the medical bills of Dr. Sykes and Dr. Randall. They were introduced merely as memoranda of the amounts charged and the amounts which the plaintiff had promised to pay. The plaintiff was required to prove the facts and to show that they were reasonable by other testimony. In themselves they were not evidence. Dr. McCamley qualified himself sufficiently as an expert to testify to the reasonableness of the charges.
There was no error in admitting over defendant's objection the testimony of Dr. Sykes. It was as follows: "I have recently examined said Harriett. I examined him last on the 17th of March, 1889, and I formed an opinion as to whether the injuries received by him are permanent or not. On this point there can be no doubt that he is permanently and seriously injured, and this is my positive opinion. The scars upon his legs are very extensive. Cicatrices newer I become developed in true skin, nor have they the vitality of the older structures. The greater the scar the less its power will usually be. Cicatricial covering if subjected to pressure, or even to moderate blows or stretching, is disposed to break down. The scars on Mr. Harriett's limbs are apt to cause him no end of trouble in the future. If his health should deteriorate or he should become weakened by any fever or exhaustive disease or old age the cicatrices would have a tendency to break down and form indolent ulcers. Even a slight blow might start an ulceration which would probably take weeks to heal. Such ulceration might be of a more or less serious character. It might be sufficient to confine him to his room or even to his bed, or it might do no more than produce annoyance or inconvenience."
We think the evidence was admissible to show the extent of the plaintiff's injuries existing at the time of the trial. If the cicatricial skin which resulted from his injuries was less serviceable and more likely to receive injury than the natural skin, it was not only proper to prove the fact by the opinion of medical experts, but for them to state the facts and reasons upon which the opinion was based.
The charge given by the court as to the measure of damages was correct, and that requested by the defendant upon the same issue was properly refused. The last sentence of the requested instruction is as follows: "To justify the assessment of damages for apprehended future consequences of a present injury, it is not enough that such consequences may occur, but there must be a reasonable probability — that is, it must be reasonably certain that such consequences will ensue."
So much of the instruction as lays down the proposition that in order to recover for future consequences they must be "reasonably certain" to ensue, is incorrect. Certainty means the absence of doubt, and *Page 83 
the proposition means that the jury should be satisfied of their occurrence beyond a reasonable doubt. We think the evidence should show that there is a reasonable probability of the occurrence of future in effects of the injury, and that it need show no more in order to justify the jury in considering future consequences in estimating the damages.
In regard to tile charges given and refused with reference to the plaintiff's knowledge of the manner in which tile defendant was accustomed to operate the water train, we deem it sufficient to say that the proper instruction would have been that if the plaintiff knew that it was the custom to run the water train without a conductor, and if all ordinarily prudent person would in these circumstances Nave known that it was dangerous to operate it in that manner, he could not recover on the ground of defendant's negligence in failing to Put it in charge of a conductor.
A charge embracing the proposition contained in sixth special instruction asked by defendant should be given. If distinctly embraced in the general charge it should not be repeated.
It is also complained that the following part of the charge given by the court at the request of plaintiff is erroneous: "The second ground on which a recovery is claimed in this case is the claim set up by the plaintiff that the train was sent out without a conductor by defendant's general managing officers, in charge of an engineer who was a new man on that end of the road, and that tile young man acting as his fireman had had little or no experience as a fireman either on that end of the road or elsewhere, and that this was negligence on the part of such general managing officers and was the proximate cause of the accident entitling the plaintiff to a recovery, regardless of tile issue as to whether the mere sending out of the train without a conductor was in itself alone, under tile facts in evidence, a sufficient ground for a recovery. In this connection you are charged that if you believe from tile evidence that the sending out of Hitchcock, the engineer, considering the experience which the evidence shows him to have had on that end of the road, accompanied by the fireman Compton, and taking into account the experience which the evidence discloses that be (Compton) had as fireman on that end of the road, without a conductor was negligence on the part of said general managing officers, and that this negligence was in itself the approximate cause of tile accident, and that such action on the Part of said general managing officers was in violation of established rules and usages prevailing in this portion of the country in the management of well conducted railways, then you are instructed that the plaintiff is entitled to recover on this ground, whether he be entitled to recover on the first stated in this charge or not, otherwise you are instructed that he is not entitled to recover on this ground." *Page 84 
There was no evidence tending to show that the fireman Compton was in any manner responsible for the accident, or that his inexperience contributed to it; and therefore so much of the charge as referred to him was calculated to induce the jury to believe that his inexperience was a matter of moment in the case. So the charges complained of were misleading.
We fail to see the propriety of having the jury to state in their verdict the ground or grounds upon which their finding was based, in the event they should find for the plaintiff. But Since such a charge need not be given upon another trial we need not discuss the question it suggests.
The judgment is reversed and the cause remanded.
Reversed and remanded.
Delivered February 27, 1891.